Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 1 of 12 PageID #: 5097




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

   INTERNATIONAL CONSTRUCTION           )
   PRODUCTS LLC,                        )
                                        )
               Plaintiff,               )
                                        )
         v.                             )                          Civ. No. 15-108-RGA
                                        )
   CATERPILLAR INC., KOMATSU AMERICA )
   CORP., ASSOCIATED AUCTION SERVICES, )
   LLC d/b/a CAT AUCTION SERVICES, RING )
   POWER CORPORATION, ZIEGLER INC., and )
   THOMPSON TRACTOR COMPANY, INC.       )
                                        )
               Defendants.              )
                                        )

                                          MEMORANDUM

         Plaintiff International Construction Products LLC (“ICP”) asserts antitrust and state law

  claims against the Defendants, who can be grouped into three categories: (1) the “Manufacturing

  Defendants” comprised of Caterpillar Inc. and Komatsu America Corp.; (2) the “Dealer

  Defendants” comprised of Ziegler Inc., Thompson Tractor Company, Inc., and Ring Power

  Corporation; and (3) Associated Auction Services LLC, an online marketplace for used heavy

  construction equipment. (D.I. 162).

         On October 10, 2019, the court issued an opinion and order that, among other things,

  granted a motion to dismiss the Dealer Defendants for lack of personal jurisdiction. (D.I. 242; D.I.

  238 at 23). In response, ICP filed two motions which I now address: (i) a motion for partial

  reargument which is really a motion to transfer the Dealer Defendants to the United States District

  Court for the Northern District of Florida pursuant to 28 U.S.C. § 1631; and (ii) a motion to transfer

  the Manufacturing Defendants and Associated Auction Services to the same Florida court pursuant

  to 28 U.S.C. § 1404. (D.I. 242; D.I. 244). Associated Auction Services, however, is no longer a

                                                    1
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 2 of 12 PageID #: 5098




  party to this case. In the same October 10, 2019 opinion, the court dismissed the antitrust claims

  asserted against Associated Auction Services with prejudice (D.I. 238 at 15), and in a second

  opinion, issued today, the court dismissed the state law claims asserted against Associated Auction

  Services with prejudice. Accordingly, the portion of the motion seeking transfer of Associated

  Auction Services (D.I. 244) is moot. This leaves for the court to decide whether to transfer the

  Dealer Defendants and the Manufacturing Defendants. For the reasons set forth below, the motion

  for reargument (D.I. 242) is granted, and the motion to transfer (D.I. 244) is denied.

    I.   STANDARD OF REVIEW

         A. Motion for Reargument

         A motion for reargument under Local Rule 7.1.5 is the “functional equivalent” of a motion

  to alter or amend the judgment under Fed. R. Civ. P. 59(e). See Jones v. Pittsburgh Nat’l Corp.,

  899 F.2d 1350, 1352 (3d Cir. 1990). A court should exercise its discretion to alter or amend its

  judgment only if the movant demonstrates: (1) a change in the controlling law; (2) a need to correct

  a clear error of law or fact or to prevent manifest injustice; or (3) availability of new evidence not

  available when the judgment was granted. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros,

  176 F.3d 669, 677 (3d Cir. 1999). ICP argues that reconsideration is warranted to prevent manifest

  injustice, because any complaint filed in Florida is likely to face a statute of limitations challenge

  from Defendants. (D.I. 243 at 3). ICP can avoid this challenge if the claims against the Dealer

  Defendants were transferred instead of dismissed. (Id.).

         The Third Circuit has made clear that “a district court that lacks personal jurisdiction must

  at least consider a transfer,” and “when a district court does not consider whether transferring the

  case would be ‘in the interests of justice,’ we would remand to let it consider whether to transfer.”

  Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 132 (3d Cir. 2020); see

  Corigliano v. Classic Motor, Inc., 611 F. App’x 77, 81 (3d Cir. 2015) (remanding because the

                                                    2
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 3 of 12 PageID #: 5099




  district court failed to consider transfer under § 1631 after dismissing for lack of personal

  jurisdiction). Thus, the failure to consider transfer earlier was probably a clear error, and, in any

  event, if I do not consider ICP’s request for transfer on a motion for reargument, I am simply

  delaying what I will inevitably have to consider on a remand after appeal. For these reasons, I will

  now consider transfer of the claims against the Dealer Defendants under § 1631.

         B. Transfer

         ICP has requested transfer of the Dealer Defendants pursuant to § 1631 and transfer of the

  Manufacturer Defendants pursuant to § 1404(a). Section 1631 is limited to situations where the

  court lacks “jurisdiction.” It states, “whenever a … court finds that there is a want of jurisdiction,

  the court shall, if it is in the interest of justice, transfer such action … to any other such court …

  in which the action or appeal could have been brought at the time it was filed….” 28 U.S.C. §

  1631. Section 1404(a) applies more broadly to transfer for “convenience.” Specifically, § 1404(a)

  states, “For the convenience of parties and witnesses, in the interest of justice, a district court may

  transfer any civil action to any other district or division where it might have been brought….” 28

  U.S.C. § 1404(a).

         Ziegler argues that, under Third Circuit precedent, § 1631 is limited to defects in subject

  matter jurisdiction only. (D.I. 251 at 1). It cannot be used to transfer where the court lacks personal

  jurisdiction, which is the defect here. Ziegler cites In re IMMC Corp., where the Court of Appeals

  stated, “[W]e read § 1631 as intending to permit transfer to remedy a lack of statutory jurisdiction

  only.” 909 F.3d 589, 596 (3d Cir. 2018). The IMMC panel described “statutory jurisdiction” as

  “federal question jurisdiction under 28 U.S.C. § 1331 and diversity jurisdiction under 28 U.S.C. §

  1332,” which is more commonly referred to as “subject matter jurisdiction.” Id. The Court

  contrasted “statutory jurisdiction” with “constitutional jurisdiction,” by which it meant “a

  tribunal’s authority under the Constitution to hear a matter.” Id. IMMC did not involve any issue

                                                    3
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 4 of 12 PageID #: 5100




  of personal jurisdiction, and does not cite any cases involving personal jurisdiction. In short,

  IMMC was addressing a different issue than the one now before me.

          IMMC, thus, is not on point. There are Third Circuit cases directly addressing the “personal

  jurisdiction transfer” issue.    See Danziger, 948 F.3d at 132 (stating that courts lacking personal

  jurisdiction must consider transfer pursuant to § 1631); Chavez v. Dole Food Co., 836 F.3d 205,

  224 (3d Cir. 2016) (stating that “the statutory provision applicable in these circumstances [where

  the court lacks personal jurisdiction] is … 28 U.S.C. § 1631”); Corigliano., 611 F. App’x at 81

  (remanding because the court failed to consider transfer under § 1631 after dismissing for lack of

  personal jurisdiction); D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94,

  107 (3d Cir. 2009) (relying on § 1631 to determine if transfer is appropriate after dismissal for lack

  of personal jurisdiction); Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 218 n. 9 (3d Cir. 2002)

  (stating that § 1631 gives courts authority to transfer where it lacks personal jurisdiction over a

  party). Thus, the Court has authority to transfer under § 1631 even though the dismissal was for

  lack of personal jurisdiction.

   II.    DISCUSSION

          To transfer this action under either § 1631 or § 1404(a), ICP must demonstrate that: (i) this

  action could have been brought in the Northern District of Florida; and (ii) transfer would serve

  the interests of justice. 28 U.S.C. § 1631; 28 U.S.C. § 1404(a). Before analyzing either prong, the

  court must first resolve an issue left open in the October 10, 2019 opinion.

          ICP contends that Florida has personal jurisdiction over the Defendants based on the co-

  conspirator doctrine, and the conspiracy on which ICP relies for personal jurisdiction is the same

  conspiracy ICP alleged in support of its antitrust claims. (D.I. 243 at 9-10; D.I. 245 at 4). The

  October 2019 opinion, however, never determined whether Ziegler had engaged in parallel

  conduct, which would have been circumstantial evidence of an agreement to participate in the

                                                    4
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 5 of 12 PageID #: 5101




  antitrust conspiracy. (D.I. 238 at 14). At the time, there was no need to resolve the issue, because

  the court was dismissing Ziegler for lack of personal jurisdiction regardless. Because ICP is

  relying on the conspiracy theory of jurisdiction to show that this action could have been brought

  in Florida, I will first address whether Ziegler participated in the antitrust conspiracy, and then

  address the requirements for transfer.

         A. Ziegler

         In the October 2019 opinion, I concluded that, under § 1 of the Sherman Act, ICP

  adequately pled an antitrust conspiracy as to the Manufacturer Defendants, Ring Power, and

  Thompson Tractor, based on circumstantial evidence of parallel conduct. (See D.I. 238 at 13-15).

  Specifically, each of those defendants had made similar threats to boycott IronPlanet if it continued

  to do business with ICP and these threats were made “within days” of April 3, 2014. 1 (Id.). I must

  now determine whether a purported threat made on March 18, 2014 can be properly attributed to

  Ziegler, and whether Ziegler’s purported threat was delivered close enough in time to the other

  threats to qualify as parallel conduct. Each of these issues are addressed in turn.

                     1. Attribution of the Threat

         On March 13, 2014, Greg Owens, the Chairman and CEO of IronPlanet, sent William

  Hoeft “an offer from my Board of Directors” with terms for a merger of IronPlanet and Associated

  Auction Services. (D.I. 195-1, Ex. 1). On March 18, Hoeft responded. In the first paragraph,

  Hoeft said that the companies remain far apart on value, and that he has forwarded Owens’ email



  1
           Thompson Tractor argues that the Court improperly relied on paragraph 109 in holding
  that it engaged in parallel conduct. (D.I. 249 at 11). But I did not rely on paragraph 109 in drawing
  this conclusion. Instead, I relied on paragraph 107 and the document incorporated by reference in
  that paragraph, which can be found at D.I. 195-1, Ex. 3. As a shorthand, I cited to Plaintiff’s
  Answering Brief on the Motion to Dismiss, which puts these two cites together. (See D.I. 238
  (opinion) at 14 which cites D.I. 200 at 14 (Plaintiff’s Answering Brief) which cites D.I. 162
  (second amended complaint) at ¶ 107 and D.I. 195-1, Ex. 3 (document incorporated by reference).

                                                   5
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 6 of 12 PageID #: 5102




  to “our advisors, as well as Gary.” (Id.). “Advisors” refers to Green Holcomb, the financial

  advisor for Associated Auction Services in the merger negotiations. (Id.; D.I. 195-1, Ex. 2).

  “Gary” refers to Gary Trettel, the CEO of Associated Auction Services. (D.I. 162 ¶ 109). Hoeft

  starts the second paragraph with the phrase “on a side note,” and then discusses a recent article in

  Equipment World which highlighted IronPlanet’s new relationship with ICP. (D.I. 195-1, Ex. 1).

  Specifically, Hoeft states: “We would like to better understand that relationship, as we are

  concerned that Caterpillar and the CAT dealers would have significant concerns about any

  arrangement where Iron Planet is providing auction services for new equipment for a Caterpillar

  competitor.” (Id.). ICP characterizes this sentence as a threat from Ziegler. (D.I. 200 at 10, 15).

         For the purposes of a motion to dismiss, two facts make it plausible that this is a threat by

  Ziegler, as ICP alleges. First, Hoeft’s signature block contains only his title for Ziegler. (D.I. 162

  ¶ 104; DI 195-1, Ex. 1). Second, and more important, the email transitions from a discussion of

  the merger terms in the first paragraph to the purported threat in the second paragraph by using the

  phrase “on a side note.” (Id.). Construing that phrase in a light most favorable to ICP, Hoeft is no

  longer acting in his capacity as Chairman of Associated Auction Services when he makes his

  statement. He is on a “side note” acting in his capacity as Chairman of Ziegler. Accordingly, the

  threat can be attributed to Ziegler at this stage of the proceedings.

                     2. Temporal Proximity of the Threat

         To determine whether Ziegler’s March 18 threat was delivered close enough in time to the

  other threats to qualify as parallel conduct, there appear to be at least two general rules. First,

  defendants’ actions do not have to be simultaneous to be considered parallel. See SD3, LLC v.

  Black & Decker (U.S.) Inc., 801 F.3d 412, 429 (4th Cir. 2015) (“[P]arallel conduct need not be

  exactly simultaneous and identical in order to give rise to an inference of agreement”); In re Broiler

  Chicken Antitrust Litig., 290 F. Supp. 3d 772, 791 (N.D. Ill. 2017) (“[S]imultaneous action is a not

                                                    6
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 7 of 12 PageID #: 5103




  a requirement to demonstrate parallel conduct.”); In re Blood Reagents Antitrust Litig., 756 F.

  Supp. 2d 623, 630 (E.D. Pa. 2010) (“Plaintiffs are not required to plead simultaneous price

  increases …in order to demonstrate parallel conduct.”). Instead, parallel conduct requires only

  that the defendants’ actions be “reasonably proximate in time.” In re Generic Pharm. Pricing

  Antitrust Litig., 338 F. Supp. 3d 404, 441 (E.D. Pa. 2018); In re Chocolate Confectionary Antitrust

  Litig., 999 F. Supp. 2d 777, 787 (M.D. Pa. 2014).

          Second, under the right circumstances, conduct separated by months and even years can be

  reasonably proximate. See In re Currency Conversion Fee Antitrust Litig., 2012 WL 401113, at

  *5 (S.D.N.Y. Feb. 8, 2012) (finding temporal proximity where defendants adopted mandatory

  arbitration clauses in 1998, 1999, and 2001, because defendants’ adoption of their arbitration

  clauses “roughly coincided” with their attendance at several meetings where they discussed and

  compared notes on arbitration clauses); Tichy v. Hyatt Hotels Corp., 76 F. Supp. 3d 821, 826, 828-

  30 (N.D. Ill. 2019) (finding a threshold showing of parallel conduct because the anti-competitive

  agreements contained “nearly identical terms” and “were reached within three months of each

  other”). 2

          The threats made by the other Defendants cover a time-period from March 26 to about

  April 7. (D.I. 162 ¶¶ 107-08, 110, 114; D.I. 195-1, Ex. 1). Ziegler’s purported threat on March

  18 is eight days apart from the nearest threat and expands the overall time-period to approximately

  twenty days. Defendants have not provided a persuasive reason as to why this twenty-day time-

  period should not be considered reasonably proximate at the motion to dismiss stage, particularly


  2
         But see Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 516 (8th Cir.
  2018) (holding that conduct “lack[ed] temporal proximity” because the terminations were
  “executed under dissimilar circumstances and separated by six months”); In re Graphics
  Processing Units Antitrust Litig, 527 F. Supp. 2d 1011, 1022 (N.D. Cal. 2007) (finding no parallel
  conduct where product releases were within the same month and one set of releases was three
  months apart).

                                                  7
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 8 of 12 PageID #: 5104




  when much longer periods have been found to be reasonably proximate. (D.I. 195 at 15-17; D.I.

  251 at 6). Accordingly, the second amended complaint adequately alleges parallel conduct by

  Ziegler that, along with the plus factors already discussed in the October 2019 opinion (see D.I.

  238 at 14-15), is circumstantial evidence that Ziegler participated in the antitrust conspiracy to

  boycott IronPlanet if it continued to do business with ICP.

          B. Transfer

          So that all the claims against all the Defendants can be heard in the same court, ICP has

  requested transfer of the Dealer Defendants pursuant to § 1631 and transfer of the Manufacturer

  Defendants pursuant to § 1404(a). Because both statutes use essentially the same standards, and

  any differences are not relevant to my reasoning, both requests for transfer can be considered

  simultaneously. Accordingly, the court will first address whether the action could have been

  brought in the Northern District of Florida and, second, address whether transfer would serve the

  interests of justice.

                      1. Where this Action Could Have Been Brought

          To transfer this action to Florida, ICP as the party seeking transfer must show that Florida

  has personal jurisdiction over each of the Defendants. D’Jamoos, 566 F.3d at 109 (stating that

  transfer under § 1631 requires a prima facie showing that the other district could exercise personal

  jurisdiction over the defendant); Smart Audio Tech., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 728

  (D. Del. 2012) (stating the same for § 1404(a)).

          There is no dispute that Florida has general jurisdiction over Ring Power, because Ring

  Power is incorporated under the laws of the State of Florida. D.I. 246 at ¶ 12; Goodyear Dunlop

  Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). For all the other Defendants, which

  are non-residents, ICP asserts that there is specific personal jurisdiction in Florida based on



                                                     8
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 9 of 12 PageID #: 5105




  Florida’s co-conspirator doctrine. 3 (D.I. 243 at 10; D.I. 245 at 10). “Florida courts have held that

  the state’s long-arm statute can support personal jurisdiction over any alleged conspirator where

  any other co-conspirator commits an act in Florida in furtherance of the conspiracy, even if the

  defendant over whom personal jurisdiction is sought individually committed no act in, or had no

  relevant contact with, Florida.” United Tech. Corp. v. Mazer, 556 F.3d 1260, 1281–82 (11th Cir.

  2009).

           The court has already concluded that ICP adequately alleges that the Dealer Defendants

  and Manufacturer Defendants were members of an antitrust conspiracy. (See D.I. 238 at 13-15

  and supra Section II(A)). In addition, the second amended complaint alleges that one of the co-

  conspirators, Ring Power, committed overt acts in Florida in furtherance of the conspiracy.

  Specifically, Ring Power delivered threats to IronPlanet from Florida on April 3, 2014. (D.I. 162

  ¶ 108). Accordingly, ICP sufficiently establishes a prima facie case of jurisdiction in Florida over

  the Manufacturer Defendants and the Dealer Defendants based on an alleged conspiracy.

           Defendants argue that the conspiracy theory of jurisdiction is no longer viable after the

  United States Supreme Court decided BMS and Walden. (D.I. 252 at 6; D.I. 253 at 2-5). But this

  argument is unpersuasive. In BMS, plaintiffs sued a pharmaceutical company in California for a

  variety of state-law claims based on injuries allegedly caused by the company’s drug. Bristol-

  Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1777 (2017). The Supreme Court held

  that it was error to find specific personal jurisdiction in California based on the defendant’s “wide

  ranging” contacts with the state when there was no connection between those contacts and the



  3
         Thompson Tractor is an Alabama corporation with a principal place of business in
  Alabama. (D.I. 162 ¶ 13). Ziegler is a Minnesota corporation with its principal place of business
  in Minnesota. (Id. at ¶ 11). Caterpillar is a Delaware corporation with its principal place of
  business in Illinois. (Id. at ¶ 8). Komatsu is a Georgia corporation with its principal place of
  business in Illinois. (Id. at ¶ 9).

                                                   9
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 10 of 12 PageID #: 5106




   specific claims at issue. BMS, 137 S. Ct. at 1778-79, 1781. In Walden, plaintiffs sued a Georgia

   police officer in their home state of Nevada for a civil asset forfeiture that occurred while the

   plaintiffs were traveling through Georgia. Walden v. Fiore, 571 U.S. 277, 279-81 (2014). The

   Supreme Court held that it was error for the courts to find specific personal jurisdiction by shifting

   the analysis from the defendant’s contacts with Nevada to his contacts with plaintiffs and his

   knowledge of plaintiffs’ connections to Nevada. Id. at 289.

          Neither case, however, directly addressed the conspiracy theory of jurisdiction and neither

   case established a principle of specific personal jurisdiction that cannot be reconciled with the

   conspiracy theory of jurisdiction. See United Healthcare Serv., Inc. v. Cephalon, Inc., 2018 WL

   878766, at *5 (E.D. Pa. Feb. 13, 2018) (“Walden did not touch on the co-conspirator jurisdiction

   theory” and “did not undermine the basis for co-conspirator jurisdiction”). Thus, numerous cases

   in Florida decided after Walden have continued to find personal jurisdiction over defendants based

   on the conspiracy theory of jurisdiction. See Tavakoli v. Doronin, 2019 WL 1242669, at *9 & 11

   (S.D. Fla. Mar. 18, 2019); Landmark Bank, N.A. v. Cmty. Choice Fin., Inc., 2017 WL 4310754, at

   *12 (S.D. Fla. Sept. 28, 2017); Universal Physician Serv., LLC v. Del Zotto, 2017 WL 11016112,

   at *5 (M.D. Fla. Mar. 2, 2017).

                      2. Interests of Justice

          Transfer of the Dealer Defendants would serve the interests of justice, because this court

   has already concluded that ICP has adequately alleged an antitrust conspiracy as to the Dealer

   Defendants, but Delaware does not have personal jurisdiction over them, and a statute of limitation

   may bar ICP’s claims if, instead of transfer, ICP were forced to refile its claims in Florida. See

   Greco v. SubGallagher Inv. Trust, 2020 WL 4371841, at *12 (E.D. Pa. July 29, 2020) (finding

   interests of justice favor transfer under § 1631 because the court lacked personal jurisdiction over

   defendants); Mcllwain, LLC v. Berman, 2018 WL 2357745, at *8 (D.N.J. May 24, 2018) (finding

                                                    10
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 11 of 12 PageID #: 5107




   interests of justice favor transfer under § 1631 “because otherwise there may be a statute-of-

   limitations bar on [plaintiff]’s claims”).

           Transfer of the Manufacturing Defendants, however, would not serve the interests of

   justice. ICP initially chose to sue the Manufacturing Defendants in Delaware and has proceeded

   to litigate this case in Delaware for over five years. During that time, ICP has filed four complaints,

   the court has decided over twenty substantive motions, held at least three hearings, issued at least

   five memorandum opinions, and resolved at least one discovery dispute. In short, the court has

   already invested considerable time and resources into managing a case that is not even near the

   beginning of the end, but is, I hope, at the end of the beginning. 4 The Manufacturer Defendants

   have likewise invested considerable resources litigating this case in Delaware, including by

   retaining Delaware counsel that has engaged in multiple meet and confers, represented the

   Manufacturer Defendants in hearings before the court, and overseen the production of discovery.

   Because the Manufacturer Defendants are Delaware corporations, there is no dispute that the court

   can exercise personal jurisdiction over them. For all these reasons, the court concludes that it

   would not serve the interests of justice to transfer the Manufacturer Defendants to Florida. See

   Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 34-35 (D.D.C. 2013) (“Where a Court has gained

   knowledge and familiarity with the facts, the interests of justice and concerns of efficiency militate

   in favor of retaining the suit”); E. & J. Gallo Winery v. Encana Energy Servs., Inc., 388 F. Supp.

   2d 1148, 1164 (E.D. Cal. 2005) (concluding that “it would be unfair in the extreme” and “forum-

   shopping at its most wasteful” to allow a party to transfer the case after two years of discovery and

   motion practice).




   4
           It seems as though the litigation is going to take longer than Churchill’s war did.

                                                     11
Case 1:15-cv-00108-RGA-SRF Document 294 Filed 08/10/20 Page 12 of 12 PageID #: 5108




          ICP argues that it would not be in the interests of justice to split this case between two

   separate jurisdictions. (D.I. 245 at 6). But both § 1631 and § 1404(a) permit the transfer of less

   than all the defendants to another jurisdiction. See D’Jamoos, 566 F.3d at 110 (“[W]e have

   interpreted section 1631 to permit the transfer of all or only part of an action.”); White v. ABCO

   Eng’g Corp., 199 F.3d 140, 144 (3d Cir. 1999) (“Nothing within § 1404 prohibits a court from severing

   claims against some defendants from those against others and transferring the severed claims”). In

   addition, this case proceeded for several years before the Dealer Defendants were added, and the Dealer

   Defendants were then dismissed for lack of personal jurisdiction. Thus, I see no impediment to

   severing and transferring only the Dealer Defendants.

   III.   CONCLUSION

          For the foregoing reasons, the Motion for Reargument (D.I. 242) is granted, and the claims

   against the Dealer Defendants are transferred to the United States District Court for the Northern

   District of Florida pursuant to 28 U.S.C. § 1631. The Motion to Transfer pursuant to 28 U.S.C. §

   1404(a) (D.I. 244) is denied as to Caterpillar and Komatsu and dismissed as moot as to Associated

   Auction Services.

          An appropriate order will be entered.



   Dated: August 10, 2020                                  /s/ Richard G. Andrews______________
                                                           UNITED STATES DISTRICT JUDGE




                                                     12
